Citation Nr: 9934320	
Decision Date: 12/08/99    Archive Date: 12/16/99

DOCKET NO.  92-14 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
March 1972.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a January 1992 rating 
decision from the Montgomery, Alabama Regional Office (RO)


REMAND

This issue was recently before the Board in December 1997 and 
July1999.  In July 1999 the case was Remanded to the RO, in 
part because of a revision in 38 C.F.R. § 3.304 (1999), and 
for VA examinations in order to comply with Stegall v. West, 
11 Vet. App. 268 (1998).  

In the Stegall case United States Court of Appeals for 
Veterans Claims (Court), the Court held that as a matter of 
law, the veteran has the right of compliance with a Remand 
order.  The Court has stated that compliance by the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  

A review of the record shows that this case was apparently 
returned to the Board before the RO had the opportunity to 
complete the requested actions.  The December 1997 
examination is incorporated by reference.

Accordingly, the case is REMANDED for the following actions:

1.  The RO furnish the appellant the 
appropriate release of information forms 
in order to obtain copies of any VA and 
private medical records pertaining to 
current treatment for his psychiatric 
illness.  

The RO should provide the veteran with 
another opportunity to submit additional 
information regarding his reported 
stressors and other evidence and 
arguments in support of his claim.

2.  The RO should review the veteran's 
unverified stressors in conjunction with 
the revised 38 C.F.R. § 3.304(f). 

3.  Following any additional development 
deemed appropriate by the RO, VA 
examinations should be conducted by a 
Board of two psychiatrists and a 
psychologist in order to determine the 
nature and severity of any psychiatric 
illness, to include PTSD.  The claims 
folder, copies of the December 1997 and 
July 1999 Remands, and this Remand must 
be made available to the examiners in 
conjunction with the examinations.  All 
indicated tests are to be conducted.

The RO is to inform the examiners that 
only a stressors which have been verified 
by the RO may be used as a basis for a 
diagnosis of PTSD.  The examiners should 
be informed that currently two claimed 
stressors have been verified, the threats 
on the veteran's life following his 
involvement in a drug investigation and 
fear of not seeing his family again after 
be sent to Vietnam and dying in a foreign 
land after seeing body bags body bags 
loaded on planes at Cam Rhan Bay.  

If the diagnosis of PTSD is deemed 
appropriate, the examiners should specify 
whether the stressors found to be 
established by the record were sufficient 
to produce post-traumatic stress 
disorder; and whether there is a link 
between the current symptomatology and 
one or more of the inservice stressors 
found to be established by the record and 
found sufficient to produce post-
traumatic stress disorder by the 
examiners.  All varying diagnoses should 
be reconciled.  (See VA examinations 
conducted in January 1994 and November 
1998).  A complete rational for any 
opinion expressed should be included in 
the examination report.

4.  The RO should inform the appellant of 
the consequences of failing to report for 
the examination pursuant to 38 C.F.R. 
§ 3.655 (1999).  The RO is requested to 
ensure that copies of all correspondence 
used in scheduling the appellant for his 
examinations are in his claims folder.

5.  Thereafter, the RO should 
readjudicate the issue in appellate 
status.

If the benefit sought is not granted the veteran and his 
representative should be furnished a supplemental statement 
of the case, to include the old and the revised 38 C.F.R. 
§ 3.304, and an opportunity to respond.  The case should then 
be returned to the Board for further appellate consideration.  
The Board implies no conclusions, either legal or factual by 
this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

